MERCURY GENERAL CORPORATION
ANNUAL INCENTIVE PLAN


The Mercury General Corporation Annual Incentive Plan (the “Plan”) is intended
to reward individual job performance and incentivize the continued employment of
employees of Mercury General Corporation, a California corporation, and its
subsidiaries (collectively, the “Company”), who contribute to the financial
success of the Company, and to enable the Company to attract and retain highly
qualified employees.
 
The Board of Directors of the Company (the “Board”) has adopted this Plan,
effective January 1, 2011, and has delegated administration of the Plan to the
Compensation Committee of the Board (the “Committee”).
 
1. Participants.  All employees of the Company meeting the eligibility
requirements set forth in this Section 1 shall be eligible to participate in the
Plan (each such eligible employee, a “Participant”); provided, however, that any
employee who participates in another bonus plan maintained by the Company (other
than the Company’s Holiday Bonus Plan) shall not be eligible to participate in
the Plan.  To receive a bonus award (an “Award”) under the Plan with respect to
any Incentive Plan Year (as defined below), a Participant must:
 
(a) Be an “Active” employee at the end of the date of payment of his or her
Award.  For purposes of this Plan, “Active” shall mean an employee who is
actively employed by the Company, including those employees on an approved leave
of absence such as medical, personal or military leave, but not an employee who
has been moved to “inactive” status pursuant to the Company’s employment policy
and procedures manual.
 
(b) Not be a temporary or seasonal employee, intern, independent contractor or
consultant, which parties are ineligible to participate in the Plan.
 
(c) Have been in an eligible position for at least three consecutive months
prior to the end of the relevant Incentive Plan Year.
 
(d) Remain continuously employed through the end of the relevant Incentive Plan
Year.  If a Participant voluntarily terminates his or her employment for any
reason prior to the end of the relevant Incentive Plan Year, such Participant
will not be eligible for an Award.
 
(e) Not receive an individual performance rating worse than the rating
established by the Committee established during or relating to any portion of
the relevant Incentive Plan Year.
 
(f) Not engage in and/or be involuntarily terminated as a result of, serious
misconduct (e.g., theft, dishonesty, workplace violence) or violation of Company
policy during the Incentive Plan Year or prior to the payment of his or her
Award, as determined by the Company.
 
2. The Committee.  The Plan shall be governed by the Committee.  The Committee
shall have the discretion and authority to administer and interpret the Plan,
including the authority to establish bonus programs or guidelines under the Plan
(the “Plan Guidelines”) from time to time containing such terms and conditions
as the Committee may determine or deem appropriate in its discretion, including,
without limitation, terms and conditions relating to the administration of the
Plan and/or the determination and payment of Awards hereunder.  The Committee
may modify, suspend, terminate or supersede the Plan Guidelines at any time in
its sole discretion.  Any and all Plan Guidelines adopted by the Committee shall
be subject to the terms and conditions of the Plan.  Any disputes under the Plan
shall be resolved by the Committee or its designee, whose decision will be
final.
 
 
 

--------------------------------------------------------------------------------

 
3. Performance Goals.  The Plan is intended to provide incentive for the
achievement of approved annual corporate and individual objectives (the
“Performance Goals”), as determined by the Committee or its designee with
respect to each calendar year during the term of the Plan (each an “Incentive
Plan Year”).
 
(a) Corporate Performance Goals.  At the beginning of each Incentive Plan Year,
the Committee shall select such objective corporate Performance Goals as the
Committee may determine in its sole discretion, which may include, without
limitation, one or more of the following criteria:  underwriting income,
underwriting results, customer satisfaction, revenue, sales, financial ratios,
and other financial metrics.  It is intended that the corporate objectives be
objectively determinable, with the weighting of the various corporate
Performance Goals to be approved by the Committee.
 
(b) Individual Performance Goals.  All Participants in the Plan will work with
their managers to develop a list of key individual Performance Goals, subject to
the approval of the Participant’s direct managers.
 
Unless otherwise determined by the Committee, the amount of each Participant’s
Award shall be determined in such manner as is determined by the Committee in
its sole discretion with respect to the relevant Incentive Plan Year that ties
such Award to the attainment of the applicable Performance Goals.  The Committee
may in its sole discretion modify or change the Award formulas and/or
Performance Goals at any time and from time to time during or upon completion of
an Incentive Plan Year.
 
4. Target Incentives.  Each Participant will be assigned a “Target Incentive
Percentage” based on his or her job classification and responsibilities.  A
Participant’s Target Incentive Percentage will be based on his or her job
classification as of December 31 of the relevant Incentive Plan Year.  A “Target
Incentive Award” for each Participant will be determined by multiplying his or
her Target Incentive Percentage by his or her Base Earnings (as defined below)
for the relevant Incentive Plan Year.  For purposes of this Plan, “Base
Earnings” shall mean the actual salary paid to an exempt employee, including
salary paid during vacation and accumulated time off, and for non-exempt
employees, the actual regular straight-time wages paid and pay for vacation and
accumulated time off; other amounts paid to a Participant, such as holiday or
other bonuses and overtime wages, shall not constitute “Base Earnings.”  The
Target Incentive Percentages for each job classification or Participant shall be
approved by the Committee for each Incentive Plan Year.
 
 
2

--------------------------------------------------------------------------------

 
5. Performance Factors.  Separate “Performance Factors” will be established with
respect to each of the corporate and individual Performance Goals applicable to
each Award for each Incentive Plan Year, subject to adjustment in the discretion
of management.
 
(a) Corporate Performance Factors.  The Chief Executive Officer of the Company
will present to the Committee for its approval his assessment of the level of
the Company’s achievement of its corporate Performance Goals, which achievement
level shall be expressed as a percentage within the range specified by the
Committee with respect to each Incentive Plan Year.  The same Performance
Factors, as approved by the Compensation Committee, shall be used for the
corporate component of each Participant’s Award.  The Committee may, in its
discretion, establish minimum corporate Performance Factors which, if not
achieved for an Incentive Plan Year, will result in no Awards being paid.
 
(b) Individual Performance Factor.  Each Participant’s direct manager will
approve the individual Performance Goals for such Participant.  A Participant’s
individual achievement level relative to his or her Performance Goals will be
used to calculate a Performance Factor for such Participant which shall be
expressed as a percentage within the range specified by the Committee or its
designee with respect to each Incentive Plan Year.  While a Participant’s direct
manager shall take a Participant’s achievement with respect to his or her
individual Performance Goals for the Incentive Plan Year into account in
determining the individual Performance Factor, any such determination remains in
the sole discretion of the direct manager based on their subjective assessment
of a Participant’s overall performance.
 
(c) Management Discretion Factor. Participant’s manager will have discretion to
subjectively assess the Participant’s contribution during the relevant Incentive
Plan Year relative to others in the Participant’s department and in similar
positions in other departments of the Company.  Based on such assessment,
certain Participant’s manager may add discretionary funds to the Participant’s
Awards, as permitted by the Committee for any Incentive Plan Year.  Such
adjustments must be approved by the Chief Executive Officer and must be within
budget guidelines.


6. Calculation of Awards.  The actual Award for a Participant will be calculated
by applying the Performance Factors to the Target Incentive for such Participant
according to the weightings and methods approved by the Committee or its
designee for the relevant Incentive Plan Year.
 
The Committee may, in its discretion, reduce or eliminate an Award otherwise
payable to any Participant.  Any such reduction or elimination may be made based
on objective or subjective determinations as the Committee determines
appropriate.
 
7. Payment of Awards.  The payment of Awards under the Plan shall be made on any
date or dates determined by the Committee and shall be subject to such terms and
conditions as may be determined by the Committee in its sole discretion.
 
3

--------------------------------------------------------------------------------

 
 
Any Award that becomes payable under the Plan may be paid in the form of cash,
shares of the Company’s common stock or a combination of both, as determined by
the Committee in its sole discretion.  To the extent that the Committee
determines to pay an Award in the form of shares of the Company’s common stock,
such shares shall be awarded under the Company’s 2005 Equity Incentive Award
Plan, as amended from time to time, and shall be subject to the terms and
conditions thereof.
 
Award payments are not intended to constitute a deferral of compensation subject
to Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”),
and are intended to satisfy the “short-term deferral” exemption under Section
409A of the Code and the Treasury Regulations issued thereunder.  Accordingly,
to the extent necessary to cause Award payments hereunder to satisfy the
“short-term deferral” exemption under Section 409A of the Code and the Treasury
Regulations issued thereunder, an Award payment shall be made not later than the
later (a) the fifteenth day of the third month following the Participant’s first
taxable year in which the Award payment is no longer subject to a substantial
risk of forfeiture, or (b) the fifteenth day of the third month following the
Company’s first taxable year in which the Award payment is no longer subject to
a substantial risk of forfeiture; provided, however, that if due to
administrative reasons Awards are not paid within the foregoing time periods,
then such Awards will be paid as soon as administratively feasible but no later
than the last day of the calendar year following the Incentive Plan Year to
which such Awards relate.
 
8. Amendment, Suspension and Termination.  The Board or the Committee may amend,
suspend or terminate the Plan at any time in its sole discretion.
 
9. Miscellaneous.
 
(a)           The Company shall have the authority and the right to deduct or
withhold, or require a Participant to remit to the Company, an amount sufficient
to satisfy federal, state, local and foreign taxes required by law to be
withheld with respect to any taxable event concerning a Participant arising in
connection with an Award granted under this Plan.
 
(b)           In no event shall the Company be obligated to pay to any
Participant an Award for any period by reason of the Company’s payment of an
Award to such Participant in any other period, or by reason of the Company’s
payment of an Award to any other Participant or Participants in such period or
in any other period.  Nothing contained in this Plan shall confer upon any
person any claim or right to any payments hereunder.  Such payments shall be
made at the sole discretion of the Committee.
 
(c)           Nothing contained herein shall be construed as a contract of
employment or deemed to give any Participant the right to be retained in the
employ of the Company, or to interfere with the rights of the Company to
discharge any individual at any time, with or without cause, for any reason or
no reason, and with or without notice except as may be otherwise agreed in
writing.
 
(d)           A Participant whose employment terminates voluntarily prior to the
payment of his or her Award will not be eligible to receive an Award.  If a
Participant’s employment is terminated involuntarily during an Incentive Plan
Year, or prior to payment of his or her Award, it will be at the absolute
discretion of the Company whether or not any Award payment is made.
 
 
4

--------------------------------------------------------------------------------

 
(e)           The rights of Participants under the Plan shall be unfunded and
unsecured.  Amounts payable under the Plan are not and will not be transferred
into a trust or otherwise set aside.  The Company shall not be required to
establish any special or separate fund or to make any other segregation of
assets to assure the payment of any Award under the Plan.
 
(f)           No rights of any Participant to payments of any amounts under the
Plan shall be sold, exchanged, transferred, assigned, pledged, hypothecated or
otherwise disposed of other than by will or by laws of descent and distribution,
and any such purported sale, exchange, transfer, assignment, pledge,
hypothecation or disposition shall be void.
 
(g)           Any provision of the Plan that is prohibited or unenforceable
shall be ineffective to the extent of such prohibition or unenforceability
without invalidating the remaining provisions of the Plan.
 
(h)           The Plan and all rights and obligations of the parties to the Plan
shall be governed by and construed and interpreted in accordance with, the laws
of the State of California (without regard to principles of conflicts of laws).
 
*  *  *

              MERCURY GENERAL CORPORATION          
 
By:
/s/ Judy Walters      
By: Judy Walters, Secretary
                 


 
5

--------------------------------------------------------------------------------

 